Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 2, 2018

                                          No. 04-18-00814-CR

                                    IN RE Matthew Paul SURBER

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On October 31, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on November 2, 2018.


                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
  This proceeding arises out of Cause No. 13-0772-CR-A #4, styled The State of Texas v. Matthew Paul Surber,
pending in the 2nd/25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C. Kirkendall
presiding.